     Case 2:20-cv-08927-AB-JEM Document 5 Filed 10/15/20 Page 1 of 1 Page ID #:92



1

2
                                                                            JS-6
3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     ROBERT CARLOS VALLE,                         )     Case No. 20-8927-AB (JEM)
12                                                )
                          Petitioner,             )
13                                                )     JUDGMENT
                   v.                             )
14                                                )
     RALPH DIAZ,                                  )
15                                                )
                          Respondent.             )
16                                                )
17          In accordance with the Order Summarily Dismissing Petition for Lack of Jurisdiction
18   and Denying a Certificate of Appealability filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed without prejudice to refiling
20   after Petitioner obtains permission from the Ninth Circuit to do so.
21

22   DATED:     October 15, 2020
                                                           ANDRE BIROTTE, JR.
23                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
